Citation Nr: 1754371	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-49 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative changes of the thoracolumbar spine, postoperative, with scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from October 1997 to October 2001.	

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claim was subsequently remanded by the Board in February 2016 and February 2017 for additional development, as set forth in greater detail below.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.

In this regard, the Board notes that the Veteran's claim was most recently remanded in February 2017.  At that time and in pertinent part, the RO was instructed to obtain a new VA examination responsive to the provisions of Correia v. McDonald, 28 Vet. App. 158 (2016), which establishes that VA musculoskeletal examinations must include joint testing for pain on both active and passive motion; in weight-bearing and nonweight-bearing; and, if possible, with range of motion measurements of the opposite undamaged joint.   

The Board finds that the subsequent April 2017 VA examination does not fully comply with the requirements set forth in Correia.  Thus, an additional remand is now warranted such that an adequate examination may be obtained.  See Stegall, 11 Vet. App. at 271 (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also Appellant's Brief dated October 2017 (requesting a remand for additional VA examination to include testing for pain on both active and passive motion).



Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a new VA examination to assess the current severity of his service-connected thoracolumbar disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's back disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months as due to each disability.

2.  Confirm that the VA examination report and any opinions provided comport with this remand and conduct any other development determined to be warranted.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




